IN THE SUPREME COURT OF THE STATE OF DELAWARE

    RODNEY HITCHENS,                            §
                                                §
          Defendant Below,                      §   No. 95, 2019
          Appellant,                            §
                                                §   Court Below—Superior Court
          v.                                    §   of the State of Delaware
                                                §
    STATE OF DELAWARE,                          §   Cr. ID No. 86S10105DI (S)
                                                §
          Plaintiff Below,                      §
          Appellee.                             §

                                 Submitted: April 25, 2019
                                 Decided: May 16, 2019

Before STRINE, Chief Justice; SEITZ and TRAYNOR, Justices.

                                            ORDER

         After careful consideration of the appellant’s opening brief, the appellee’s

motion to affirm, and the record on appeal, we conclude that the judgment below

should be affirmed on the basis of the Superior Court order, dated February 8, 2019,

summarily dismissing the appellant’s sixth motion for postconviction relief.1 The

Superior Court did not err in determining that the motion was procedurally barred

and did not satisfy the pleading requirements of Superior Court Criminal Rule

61(d)(2).




1
    State v. Hitchens, 2019 WL 494676 (Del. Super. Ct. Feb. 8, 2019).
     NOW, THEREFORE, IT IS ORDERED that motion to affirm is GRANTED

and the judgment of the Superior Court is AFFIRMED.

                                   BY THE COURT:

                                   /s/ Gary F. Traynor
                                         Justice




                                     2